Mr. Justice Baker delivered the opinion of the court: We not only have had the benefit of an oral argument, but have also carefully read and examined as well the briefs and arguments filed in the Appellate Court as the elaborate additional briefs and arguments submitted in this court. We concur in the judgment of the Appellate Court and in the reasons given for its decision. There is nothing in the case that requires any further expression of opinion on our part. Additional grounds that would go in affirmance of the judgment might be stated, but we deem it unnecessary to add to what has already been said. The judgment is affirmed. Judgmmt aMrmed. Mr. Justice Cartwright took no part in this court.